DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 18, line 23 delete “HR” and replace it with --HP--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demont et al. (US 2019/0337409).
With respect to claim 1, Demont discloses a system for allocating load power drawn from a battery system for powering propulsion of a vehicle, the system comprising: a high-energy battery that is designed for optimal production of DC
power during high-specific-energy propulsion (paragraph 0117, 0131, figures 8-13 disclose a high energy battery pack 91);
a high-energy battery health management system that is configured
to monitor a state of charge and a state of health of the high-energy battery and
generate first battery status signals representing the state of charge and state of
health of the high-energy battery (figure 3, paragraph 0080-0082 discloses a battery management system (BMS) for monitoring and reporting battery health);
a high-power battery that is designed for optimal production of DC
power during high-specific-power propulsion (paragraph 0117, 0131 figures 8-13 disclose a high power battery pack 92);
a high-power battery health management system that is configured
to monitor a state of charge and a state of health of the high-power battery and
generate second battery status signals representing the state of charge and state
of health of the high-power battery (figure 3, paragraph 0080-0082 discloses a battery management system (BMS) for monitoring and reporting battery health);
a propulsion load configured to produce propulsion force using
power converted from power generated by at least one of the high-energy and
high-power batteries (motor 94, figures 8-13); and a system controller that is configured to receive the first and second battery status signals and then allocate load power drawn from the high-energy and high-power batteries for use by the propulsion load in dependence on a propulsion phase of the vehicle and the status of the high-energy and high-power batteries as represented by the first and second battery status signals.  System controller 90, paragraphs 0131-0133 discloses that the circuit 90 selects each of the batteries based on a flight mode (take off) and charging levels of the batteries.
With respect to claims 2, 11, Demont discloses the system as recited in one of the claims, wherein the vehicle is an aircraft and propulsion phase is flight phase.  Demont discloses that the propulsion phase comprises a flight mode of an aircraft, paragraph 0110.
With respect to claims 3, 12, Demont discloses the system as recited in one of the claims, wherein the system controller is configured to allocate respective load power to be drawn from the high-energy and high-power battery during a takeoff phase of the aircraft.  Paragraphs 0131-0133 discloses that the circuit 90 selects each of the batteries based on a flight mode (take off).
With respect to claims 4, 13, Demont discloses the system as recited in one of the claims, wherein the system controller is configured to allocate respective load power to be drawn from the high-energy and high-power battery during a climb phase of the aircraft.  Paragraph 0130 discloses a third connection mode for supplying power from each of the batteries.
With respect to claims 5-6, 14-15, Demont discloses the system as recited in one of the claims, wherein the system controller is configured to allocate a first load power to be drawn from the high-energy battery while not allocating any load power to the high-power battery during a cruise phase of the aircraft, wherein the system controller is further configured to allocate a second load power to be drawn from the high-energy battery for charging the high-power battery while the first load power is being drawn.  Paragraphs 0110-0112 discloses that during a standard flight mode the first battery pack is used, and is also used for charging the second battery pack.
With respect to claim 7, 16, Demont discloses the system as recited in one of the claims, wherein the system controller is further configured to cause at least one of the high-energy and high-power batteries to partially recharge using free energy provided by gravity and aerodynamic drag during a descent phase of the aircraft.  Paragraph 0113 discloses charging the batteries using a motor/generator to recover free energy.
With respect to claims 8-9, 17-18, Demont discloses the system as recited in one of the claims, wherein the system controller is further configured to deactivate and isolate the high-energy battery and allocate a load power at a reduced power scale to be drawn from the high-power battery in response to first battery status signals indicating a fault condition in the high-energy battery, wherein the system controller is further configured to deactivate and isolate the high-power battery and allocate a load power at a reduced power scale to be drawn from the high-energy battery in response to second battery status signals indicating a fault condition in the high-power battery.  Paragraph 0133 discloses that the connection modes depend on the charging level of the battery packs, thus based on the state of the batteries they are connected or disconnected/isolated.
With respect to claim 10, Demont discloses the apparatus necessary to complete the computer implanted method steps, as discussed above in the rejection of claim 1.
With respect to claim 19, Demont discloses a system for allocating load power drawn from a battery system for powering propulsion of a vehicle, the system comprising: a DC power distribution bus (figure 13 discloses a switch 101 for connecting to a DC bus power from batteries 91 and 92); a first DC voltage conversion system connected to the DC power distribution bus (first controller 96 converts DC power to AC power for driving the motor);
a high-energy battery connected to the first DC voltage conversion system, the high-energy battery being designed for optimal production of DC power during high-specific-energy propulsion (paragraph 0117, 0131, figures 8-13 disclose a high energy battery pack 91 connected to the first DC voltage conversion system); a high-energy battery health management system that is configured to monitor a state of charge and a state of health of the high-energy battery and generate first battery status signals representing the state of charge and state of health of the high-energy battery (figure 3, paragraph 0080-0082 discloses a battery management system (BMS) for monitoring and reporting battery health); a second DC voltage conversion system connected to the DC power distribution bus (second controller 97); a high-power battery connected to the second DC voltage conversion system, the high-power battery being designed for optimal production of DC power during high-specific-power propulsion (paragraph 0117, 0131 figures 8-13 disclose a high power battery pack 92); a high-power battery health management system that is configured to monitor a state of charge and a state of health of the high-power battery and generate second battery status signals representing the state of charge and state of health of the high-power battery (figure 3, paragraph 0080-0082 discloses a battery management system (BMS) for monitoring and reporting battery health); and a system controller that is configured to receive the first and second
battery status signals and send commands to the first and second DC voltage
conversion systems which allocate load power drawn from the high-energy and
high-power batteries in dependence on a propulsion phase of the vehicle and the
status of the high-energy and high-power batteries as represented by the first
and second battery status signals (system controller 90, paragraphs 0131-0133 discloses that the circuit 90 selects each of the batteries based on a flight mode (take off) and charging levels of the batteries).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demont et al. (US 2019/0337409) in view of Kirleis et al. (US 2020/0274203).
With respect to claim 20, Demont discloses the system as recited in claim 19; except for, further comprising: a first DC-to-AC converter connected to the DC power distribution bus; a first propulsion load connected to receive AC power from the first
DC-to-AC converter; a second DC-to-AC converter connected to the DC power
distribution bus; and a second propulsion load connected to receive AC power from the
second DC-to-AC converter, wherein the system controller is further configured to send
commands to the first and second DC-to-AC converters for controlling the
respective amounts of AC power and the frequencies provided to the first and
second propulsion loads.
Kirleis discloses in figures 3 and 5 a plurality of inverters 322 of plurality of motor controllers 306 connected to a DC bus and thus supplying power to a plurality of propulsion loads 124.
It would have been obvious to a person having ordinary skill in the art to have modify Demont and include the plurality of DC-to AC converter/inverters of Kirleis, for the purpose of providing a self sufficient system that limits failure propagation, for example (paragraphs 0075-0076).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS AMAYA/Primary Examiner, Art Unit 2836